Citation Nr: 0731909	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1985 to March 
1989.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which granted service connection for 
PTSD and assigned a 50 percent evaluation, effective February 
7, 2003.  

In a February 2004 decision, the Board affirmed the RO's 
denial of the benefit sought on appeal.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court or CAVC).  In May 2006, the Court 
vacated that Board's decision and remanded the case to the 
Board for readjudication consistent with the May 2006 Court 
order.  The case is once again before the Board for review.  

In an August 2005 rating decision, after receiving new 
evidence, the RO granted a temporary evaluation of 100 
percent for a hospitalization over 21 days, effective from 
October 11, 2004.  An evaluation of 50 percent was assigned 
from December 1, 2004.  The RO also denied a claim of 
entitlement to TDIU in that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA, upon receipt of a complete or 
substantially complete application for benefits, notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must (1) inform the 
claimant of any information and evidence not of record 
necessary to substantiate the claim; (2) inform the claimant 
of any evidence VA will seek to provide; (3) inform the 
claimant of any evidence the claimant is expected to provide; 
and (4) ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, the CAVC held that the 
VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In a May 2006 order, the Court remanded this appeal to the 
Board to determine, in the first instance, whether pre-
decisional VA communications in the record satisfied the 
notice requirements of the VCAA.  In order to assure due 
process, the Board finds that a remand is necessary for VCAA 
compliant notice.  The Board notes in that regard that the 
veteran's original application for service connection has 
been substantiated, and she is currently seeking a higher 
evaluation for service-connected PTSD.  The RO should address 
all VCAA notice deficiencies on remand.  

B.  Entitlement to TDIU

In an April 2006 statement, the veteran indicated that she 
wanted increased compensation based on unemployability and 
submitted additional medical evidence in support of her 
claim.  The Board has liberally construed the April 2006 
statement as a timely notice of disagreement to an August 
2005 rating decision, which denied entitlement to TDIU.  A 
statement of the case which addresses the issue of 
entitlement to TDIU has not been associated with the claims 
file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2007); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of 
the remand is to give the RO an opportunity to cure this 
defect.  Thereafter, the RO should return the claims file to 
the Board only if the veteran perfects her appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (holding that if the claims file does not contain a 
notice of disagreement, a statement of the case and a VA Form 
9 [substantive appeal], the Board is not required and has no 
authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
addresses the veteran's claim for an 
increased rating for PTSD.  The notice 
should (1) inform the claimant of any 
information and evidence not of record 
necessary to substantiate the claim; (2) 
inform the claimant of any evidence VA 
will seek to provide; (3) inform the 
claimant of any evidence the claimant is 
expected to provide; (4) ask the claimant 
to provide any evidence in her or his 
possession that pertains to the claim; 
and (5) include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The veteran should be afforded an 
opportunity to submit additional evidence 
in support of her claim.
After all development has been completed, 
the RO should review the case again based 
on any additional evidence.  If the 
benefits sought are not granted, the RO 
should furnish the veteran and her 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

3.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to a total disability 
rating based on individual 
unemployability due to service-
connected disabilities.  The veteran 
should be given an opportunity to 
perfect an appeal by submitting a 
timely substantive appeal.  The RO 
should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of 
this issue following the issuance of 
the statement of the case unless she 
perfects her appeal as to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
